Citation Nr: 0331152	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  98-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right knee disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a mental disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should schedule the veteran for 
a VA orthopedic examination by the 
appropriate specialist in order to 
determine any current impairment 
associated with his service-connected 
right knee disability.  Any indicated 
studies, including X-rays, should be 
performed.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to the examiner for review.  The 
examiner must specifically indicate that 
he or she has reviewed the claims file.  
The examiner is requested to comment on 
the current severity of the service-
connected right knee disability.  All 
indicated tests should be performed and 
all findings must be reported in detail.  
The examiner should identify any objective 
evidence of pain in the right knee.  With 
respect to the subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement; and the 
presence or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
right knee disability.  In addition, the 
examiner should carefully elicit all of 
the veteran's complaints and offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints, including increased right knee 
pain during weather changes, weight 
bearing pain, occasional swelling, and 
difficulty at work due to right knee pain.  
Also, the examiner should identify all 
functional impairment due to the right 
knee, to include functional impairment 
due to pain and pain (including pain on 
repeated use), weakness, excess 
fatigability, and incoordination.  If 
feasible, such findings should be 
portrayed in terms of degrees of 
additional loss of motion of the right 
knee.  If the veteran alleges flare-ups 
of the right knee, the examiner should, 
to the extent possible, provide an 
assessment of the functional impairment 
present during flare-ups of the right 
knee.  The examiner should also provide 
an opinion concerning the impact of the 
veteran's right knee disability on his 
ability to work.  A complete rationale 
for all opinions expressed must be 
provided in a typewritten report.  

2.  The RO should schedule the veteran for 
a psychiatric examination in order to 
determine the nature and severity of any 
psychiatric disability found together with 
the appropriate diagnosis(is) thereof.  
All indicated tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  The claims folder 
must be made available to the examining 
physician and the examiner must indicate 
that a review of the claims file was made.  
The examiner must review the entire record 
and make a determination as to whether any 
current psychiatric disorder is related to 
psychiatric findings in service or is 
otherwise related to service.  The 
rationale for all opinions should be fully 
set forth in a typewritten report.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. Garvin 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





